Title: 1774 Septr. 10. Saturday.
From: Adams, John
To: 


       Attended my Duty upon the Sub Committee. Dined at home. Dr. Morgan, Dr. Cocks Cox, Mr. Spence  Spencer, and several other Gentlemen, Major Sullivan and Coll. Folsom dined with us upon Salt Fish. Rambled in the Evening with Jo. Reed, and fell into Mr. Sprouts Meeting where We heard Mr. Spence preach.
       Mr. Reed returned with Mr. Adams and me to our Lodgings, and a very social, agreable and communicative Evening We had.
       He says We never were guilty of a more Masterly Stroke of Policy, than in moving that Mr. Duchè might read Prayers, it has had a very good Effect, &c. He says the Sentiments of People here, are growing more and more favourable every day.
      